DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 28 October 2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balle et al. (US 2018/0150299 A1).
In response to applicant’s arguments that the cited prior art does not teach “’rewiring’ accelerators such…same physical pool,” page 12, lines 17-21, the examiner respectfully disagrees.

Balle ‘299 further teaches accelerators that do not have a High-Speed Serial Interface (HSSI) must utilize the shared virtual memory of the memory sled, wherein the sharing of the data includes executing tasks that share a data set by accessing the same data set at the same time in order to read from and/or write to different parts of the data set (Fig. 12, el. 1222, 1282; Para. 49, 50).  Furthermore, accelerators that do have an HSSI may also utilize the shared virtual memory, i.e. visibility of a memory.
Examiner note:  when performing the execution of the tasks, a first accelerator device may perform a first task without use of the shared virtual memory and then either share the output of the task with a second accelerator device using the shared virtual memory by writing to the memory or read shared data from the shared virtual memory i.e. switching an in-line accelerator to perform as a block accelerator.
Balle ‘433 teaches a system that includes a plurality of sleds with disaggregated resources.  Sleds may be dynamically allocated/deallocated as a function of QoS targets and telemetry data (Para. 78, 80), wherein resources may also be allocated/deallocated based on different phases of execution of the workload (Para. 79). Dynamic sled placement may be enabled as a function of the workload(s) assigned to the sled by allowing the sled manipulator to move a sled as the sled executes a workload—“rewiring” (Para. 83, 84, 94. 95).
Examiner note: Regarding the phrase “circuit-switching the one of the plurality of links connected to the package of the respective in-line accelerator between the main computing processor and the local memory,” it is not clear as to how the circuit-switching is being performed or what circuits are being switched.  The phrase is not clear as to whether the link to be originally connected to or is switched to be connected to the package of the in-line accelerator, the main computing processor, and the local memory.  Furthermore, the claim does not indicate that the in-line accelerators do not include local memory.  The examiner suggests clarifying the limitations.
Combining the references brings about a system that includes accelerators each connected to a main computing processor and sharing visibility of a memory via the main computing processor; that the block accelerators comprise accelerators which have local memory that copies data from the memory to the local memory as directed by the main computing processor; and that the physical rewiring causes dynamic switching, in real-time, a respective in-line accelerator of the first set of computing elements to perform as a respective block accelerator of the second set of computing elements by circuit-switching the one of the plurality of links connected to the package of the respective in-line accelerator between the main computing processor and the local memory notwithstanding the first set of computing elements and the second set of computing elements reside with a same physical pool.  .

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  
Regarding claim 6, line 2—“the memory elements” lacks sufficient antecedent basis for the claim.  In order to overcome the objection, the claim may be amended to state --the memory-- in order to correspond to claim 3, for example.
	Claims 13 and 20 include similar limitations and are similarly analyzed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balle et al. (US 2018/0150299 A1), hereinafter referred to as Balle ‘299, in view of Balle et al. (US 2019/0069433 A1), hereinafter referred to as Balle ‘433.
Regarding claim 1, Balle ‘299 teaches a method for efficient component communication and resource utilization in a disaggregated computing system, i.e. a data center (Fig. 11, el. 1100; Fig. 12, el. 1200) with disaggregated resources (Fig. 11, el. 1130, 1132, 1134; Fig. 12, el. 1206, 1202a, 1202b, 1208), comprising: 
using a first set of computing elements as in-line accelerators within the disaggregated computing system, the in-line accelerators each connected to a main computing processor, i.e. a CPU of a compute sled (Fig. 12, el. 1206, 1260), and sharing visibility of a memory, i.e. shared virtual memory (Fig. 12, el. 1282), via the main computing processor, e.g. accelerators that have a High-Speed Serial Interface (HSSI) may utilize the shared virtual memory of the memory sled or may share data locally via the HSSI, wherein the sharing of the data includes executing tasks that share a data set by accessing the same data set at the same time in order to read from and/or write to different parts of the data set (Fig. 12, el. 1222, 1282; Para. 49, 50); 
using a second set of the computing elements as block accelerators within the disaggregated computing system, the block accelerators each having local memory, e.g. main memory of an accelerator sled (Fig. 13, el. 1314; Para. 56, 57); each accelerator device includes two kernels, wherein the kernels are each a set of circuitry and/or executable code usable to implement a set of functions (Para. 49); each accelerator device may be an FPGA, SOC, ASIC, or reconfigurable hardware (Para. 62), and copying data from the memory to the local memory as directed by the main computing processor, e.g. accelerators that do not have a High-Speed Serial Interface (HSSI) must utilize the shared virtual memory of the memory sled, wherein the sharing of the data includes executing tasks that share a data set by accessing the same data set at the same time in order to read from and/or write to different parts of the data set (Fig. 12, el. 1222, 1282; Para. 49, 50); and 
dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, wherein the dynamic switching includes dynamically switching, in real-time, a respective in-line accelerator of the first set of computing elements to perform as a respective block accelerator of the second set of computing elements by circuit-switching the one of the plurality of links connected to the package of the respective in-line accelerator between the main computing processor and the local memory notwithstanding the first set of computing elements and the second set of computing elements reside with a same physical pool, e.g. dynamically reallocating resources based on utilization information (Para. 25); determining that an accelerated job request has been received, wherein the job request may be from a compute sled executing a workload (Para. 46, 72); performing a job analysis on the requested job to determine how to divide the job into parallel or sequential tasks based on the configuration of the available accelerator devices and sending the job analysis to the orchestrator server, wherein the orchestrator server determines, based on the job analysis received from one or more accelerator sleds, how the requested job should be divided into multiple tasks that are executed on different accelerator devices on the accelerator sled(s) (Para. 73, 74, 78); scheduling the assigned tasks to the accelerator devices for parallel or sequential execution of tasks on multiple accelerator devices on different accelerator sleds using the shared virtual memory or multiple accelerator devices on the same sled using the HSSI (Para. 82, 83).
Examiner note:  when performing sequential execution of tasks, a first accelerator device may perform a first task without use of the shared virtual memory and then either share the output of the task with a second accelerator device using the shared virtual memory by writing to the memory or read shared data from the shared virtual memory and perform a subsequent task, i.e. switching an in-line accelerator to perform as a block accelerator.
Examiner note: Regarding the phrase “circuit-switching the one of the plurality of links connected to the package of the respective in-line accelerator between the main computing processor and the local memory,” it is not clear as to how the circuit-switching is being performed or what circuits are being switched.  The phrase is not clear as to whether the link to be originally connected to or is switched to be connected to the package of the in-line accelerator, the main computing processor, and the local memory.  Furthermore, the claim does not indicate that the in-line accelerators do not include local memory.  The examiner suggests clarifying the limitations.
Balle ‘299 does not clearly teach dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed.
Balle ‘433 teaches dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, e.g. dynamically allocating/deallocating sleds as a function of QoS targets and telemetry data (Para. 78, 80), wherein resources may also be allocated/deallocated based on different phases of execution of the workload (Para. 79); the sled manipulator may move a sled as the sled executes a workload (Para. 83, 84); enabling dynamic sled placement as a function of the workload(s) assigned to the sled (Para. 94, 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balle ‘299 to include dynamically switching between the first set of computing elements and 

Regarding claim 3, Balle ‘299 in view of Balle ‘433 teaches wherein a second one of the plurality of links comprises a memory link; and respective ones of the second set of computing elements are connected to the memory within a memory pool through the memory link, e.g. providing compute sleds and accelerator sleds with access to a pool of memory local to the memory sled via Multi-Purpose Connector Modules (MPCM), wherein the MPCM includes an optical connector coupled to Dual-Mode Optical Network Interface Circuitry (Balle ‘299-Fig. 10, el. 1016, 1016A; 1026; Fig. 12, el. 1202a, 1202b, 1208; Para. 40);
See also:  Balle ‘433 discloses providing other sleds access to a pool of memory in two or more sets of memory devices local to the memory sled (Fig. 14; Para. 74).


Balle ‘299 does not clearly teach wherein the switching is performed according to a measured utilization of the first and second set of computing elements and a measured bandwidth of at least one of the plurality of links.
Balle ‘433 teaches wherein the switching is performed according to a measured utilization of the first and second set of computing elements and a measured bandwidth of at least one of the plurality of links, e.g. the orchestrator server may selectively allocate and/or deallocate physical resources from the sleds and/or add/remove one or more sleds from the managed node as a function of QoS targets (e.g., performance targets associated with a throughput, latency, instructions per second, etc.) (Balle ‘433-Para. 78); the orchestrator server may utilize a model that accounts for the performance of resources on the selds (e.g., FPGA performance, memory access latency, etc.) and the performance (e.g., congestion, latency, bandwidth) of the path through the network to the resource (e.g., FPGA) (Balle ‘433-Para. 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balle ‘299 to include wherein the switching is performed according to a measured utilization of the first and second set of computing elements and a measured bandwidth of at least one of the plurality of links, as taught by Balle ‘433, using the same motivation as in claim 1.

further including sharing a connection between a plurality of the second set of computing elements and the memory elements within the memory pool through respective ones of the plurality of links e.g. providing compute sleds and accelerator sleds with access to a pool of memory local to the memory sled via Multi-Purpose Connector Modules (MPCM), wherein the MPCM includes an optical connector coupled to Dual-Mode Optical Network Interface Circuitry (Balle ‘299-Fig. 10, el. 1016, 1016A; 1026; Fig. 12, el. 1202a, 1202b, 1208; Para. 40);
See also:  Balle ‘433 discloses providing other sleds access to a pool of memory in two or more sets of memory devices local to the memory sled (Fig. 14; Para. 74).

Regarding claim 8, Balle ‘299 teaches a hardware system for efficient component communication and resource utilization in a disaggregated computing environment, i.e. a data center (Fig. 11, el. 1100; Fig. 12, el. 1200) with disaggregated resources (Fig. 11, el. 1130, 1132, 1134; Fig. 12, el. 1206, 1202a, 1202b, 1208), comprising: 
a first set of computing elements as in-line accelerators, the in-line accelerators each connected to a main computing processor, i.e. a CPU of a compute sled (Fig. 12, el. 1206, 1260); , and sharing visibility of a memory, i.e. shared virtual memory (Fig. 12, el. 1282), via the main computing processor, e.g. accelerators that have a High-Speed Serial Interface (HSSI) may utilize the shared virtual memory of the memory sled or may share data locally via the HSSI, wherein the sharing of the data includes executing tasks that share a data set by accessing the same data set at the same time in order to read from and/or write to different parts of the data set (Fig. 12, el. 1222, 1282; Para. 49, 50); 
a second set of the computing elements as block accelerators, the block accelerators each having local memory, e.g. main memory of an accelerator sled (Fig. 13, el. 1314; Para. 56, 57); each accelerator device includes two kernels, wherein the kernels are each a set of circuitry and/or executable code usable to implement a set of functions (Para. 49); each accelerator device may be an FPGA, SOC, ASIC, or reconfigurable hardware (Para. 62), and copying data from the memory to the local memory as directed by the main computing processor, e.g. accelerators that do not have a High-Speed Serial Interface (HSSI) must utilize the shared virtual memory of the memory sled, wherein the sharing of the data includes executing tasks that share a data set by accessing the same data set at the same time in order to read from and/or write to different parts of the data set (Fig. 12, el. 1222, 1282; Para. 49, 50); 
the main computing processor executing instructions stored in the memory, e.g. the CPU of the compute sled executes a workload, wherein the CPU may request a job to be accelerated (Para. 46, 53, 54, 72); wherein at least a portion of the job tasks may be executed using the shared virtual memory of the memory sled (Fig. 12, el. 1222, 1282; Para. 49, 50);
wherein the main computing processor: 
dynamically switches between the first set of computing elements and the second set of computing elements to perform a workload by rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, wherein the dynamic switching includes dynamically switching, in real-time, a respective in-line accelerator of the first set of computing elements to perform as a respective block accelerator of the second set of computing elements by circuit-switching the one of the plurality of links connected to the package of the respective in-line accelerator between the main computing processor and the local memory notwithstanding the first set of computing elements and the second set of computing elements reside with a same physical pool, e.g. dynamically reallocating resources based on utilization information (Para. 25); determining that an accelerated job request has been received, wherein the job request may be from a compute sled executing a workload (Para. 46, 72); performing a job analysis on the requested job to determine how to divide the job into parallel or sequential tasks based on the configuration of the available accelerator devices and sending the job analysis to the orchestrator server, wherein the orchestrator server determines, based on the job analysis received from one or more accelerator sleds, how the requested job should be divided into multiple tasks that are executed on different accelerator devices on the accelerator sled(s) (Para. 73, 74, 78); scheduling the assigned tasks to the accelerator devices for parallel or sequential execution of tasks on multiple accelerator devices on different accelerator sleds using the shared virtual memory or multiple accelerator devices on the same sled using the HSSI (Para. 82, 83).
Examiner note:  when performing sequential execution of tasks, a first accelerator device may perform a first task without use of the shared virtual memory and then either share the output of the task with a second accelerator device using the shared virtual memory by writing to the memory or read shared data from the shared virtual memory and perform a subsequent task, i.e. switching an in-line accelerator to perform as a block accelerator.
Examiner note: Regarding the phrase “circuit-switching the one of the plurality of links connected to the package of the respective in-line accelerator between the main computing processor and the local memory,” it is not clear as to how the circuit-switching is being performed or what circuits are being switched.  The phrase is not clear as to whether the link to be originally connected to or is switched to be connected to the package of the in-line accelerator, the main computing processor, and the local memory.  Furthermore, the claim does not indicate that the in-line accelerators do not include local memory.  The examiner suggests clarifying the limitations.
Balle ‘299 does not clearly teach dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed.
dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, e.g. dynamically allocating/deallocating sleds as a function of QoS targets and telemetry data (Para. 78, 80), wherein resources may also be allocated/deallocated based on different phases of execution of the workload (Para. 79); the sled manipulator may move a sled as the sled executes a workload (Para. 83, 84); enabling dynamic sled placement as a function of the workload(s) assigned to the sled (Para. 94, 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balle ‘299 to include dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, using the known method of enabling dynamic sled placement as a function of the workload(s) assigned to the sled by allowing the sled manipulator to move a sled as the sled executes a workload, as taught by Balle ‘433, in combination with the accelerator task scheduling and execution technique of Balle ‘299, for the purpose of aiding in the reduction of the temperature of the compute devices (Balle ‘433-Para. 2).

Regarding claim 10, the claim is analyzed with respect to claim 3.

Regarding claim 12, the claim is analyzed with respect to claim 5.

Regarding claim 13, the claim is analyzed with respect to claim 6.

Regarding claim 15, the claim is analyzed with respect to claims 1 and 8.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Regarding claim 19, the claim is analyzed with respect to claim 5.

Regarding claim 20, the claim is analyzed with respect to claim 6.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balle ‘299 in view of Balle ‘433 and further in view of Ho (US 2016/0378545 A1).
Regarding claim 2, Balle ‘299 in view of Balle ‘433 teaches all elements of claim 1.
Balle ‘299 in view of Balle ‘433 does not clearly teach wherein a first one of the plurality of links comprises a coherent symmetric multiprocessing (SMP) link; and respective ones of the first set of computing elements are connected to one another through the SMP link.
Ho teaches wherein a first one of a plurality of links comprises a coherent symmetric multiprocessing (SMP) link, and respective ones of the first set of computing elements are connected to one another through the SMP link, e.g. utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain (Para. 7, 91, 92, 299).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balle ‘299 in view of Balle ‘433 to include wherein a first one of the plurality of links comprises a coherent symmetric multiprocessing (SMP) link; and respective ones of the first set of computing elements are connected to one another through the SMP link, using the known method of utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain, as taught by Ho, in combination with the hardware acceleration selection technique of Balle ‘299 in view of Balle ‘433, for the purpose of achieving higher core and overall processor utilization (Ho-Para. 92).

Regarding claim 4, Balle ‘299 in view of Balle ‘433 teaches all elements of claim 1.
further including sharing the local memory of a first respective one of the first set of computing elements with respective other ones of the set of computing elements.
Ho teaches further including sharing a local memory of a first respective one of a first set of computing elements with respective other ones of the set of computing elements, e.g. utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain (Para. 7, 91, 92, 299).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balle ‘299 in view of Balle ‘433 to include further including sharing the local memory of a first respective one of the first set of computing elements with respective other ones of the set of computing elements, using the known method of utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain, as taught by Ho, in combination with the hardware acceleration selection technique of Balle ‘299 in view of Balle ‘433, for the purpose of achieving higher core and overall processor utilization (Ho-Para. 92).

Regarding claim 9, the claim is analyzed with respect to claim 2.

Regarding claim 11, the claim is analyzed with respect to claim 4.



Regarding claim 18, the claim is analyzed with respect to claim 4.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Balle ‘299 in view of Balle ‘433 and further in view of Burger et al. (US 2016/0373416 A1).
Regarding claim 7, Balle ‘299 in view of Balle ‘433 teaches all elements of claims 1, 3, and 6.
Balle ‘299 in view of Balle ‘433 does not clearly teach further including securing the shared connection by encrypting input/output (I/O) data of the respective ones of the second set of computing elements sent through the shared connection using different encryption keys assigned to each of the respective ones of the plurality of the second set of computing elements.
Burger teaches securing the shared connection, e.g. a secure communication channel (Fig. 2, el. 280), by encrypting input/output (I/O) data of respective ones of the second set of computing elements, i.e. hardware accelerators (Fig. 2, el. 222, 232), sent through the shared connection using different encryption keys assigned to each of the respective ones of the plurality of the second set of computing elements, e.g. encrypting data stored on storage media within the data center using public/private keys or encryption and decryption keys (Para. 46, 47); wherein each accelerator may comprise its own private key and public key (Para. 32).


Regarding claim 14, the claim is analyzed with respect to claim 7.

Regarding claim 21, the claim is analyzed with respect to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blinkert et al. (US 2011/0176804 A1)—Blinkert discloses utilizing a Micro-electromechanical system (MEMS) mirror farm for circuit switching (Fig. 3; Para. 47).

Menard et al. (US 2018/0070157 A1)—Menard discloses optical switches that utilize a rotational MEMS mirror (Para. 146).

Kulkarni et al. (US 2017/0054603 A1)—Kulkarni discloses a system that hot plugging/unplugging or hot swapping of disaggregated physical hardware (Para. 26).

Adiletta et al. (US 2018/0027686 A1)—Adiletta discloses a system that includes physically manipulating physical resources in a data center using a robot to remove and replace sleds (Para. 113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 February 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498